         Case 4:18-cv-03451-JST Document 61-1 Filed 04/09/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                                  UNITED STATES DISTRICT COURT
11               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
12
13 ATARI INTERACTIVE, INC.,                      Case No. 4:18-cv-03451-JST
                                                 [Related to Case Nos. 3:18-cv-03843-JST;
14                     Plaintiff,                3:18-cv-04115; 4:18-cv-04949-JST; and
                                                 4:19-cv-00264-JST]
15               vs.
16 REDBUBBLE, INC.,                              [PROPOSED] ORDER SETTING A
                                                 BRIEFING AND HEARING
17                     Defendant.                SCHEDULE ON CROSS-MOTIONS
                                                 FOR SUMMARY JUDGMENT
18
     AND RELATED ACTIONS                         Judge: Hon. Jon S. Tigar
19
20
21
22
23
24
25
26
27
28
     1444714.1
                                               -1-                   Case No. 4:18-cv-03451-JST
         [PROPOSED] ORDER SETTING A BRIEFING AND HEARING SCHEDULE ON CROSS-MOTIONS FOR
                                       SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 61-1 Filed 04/09/20 Page 2 of 3




 1               Before the Court is the Joint Stipulation Setting a Briefing and Hearing
 2 Schedule on Cross-Motions for Summary Judgment, filed jointly by Plaintiff Atari
 3 Interactive, Inc. (“Atari”) and Defendant Redbubble, Inc. (“Redbubble”). The Court
 4 hereby GRANTS the Joint Stipulation. The Court sets the following dates:
 5               1. Atari shall file its opening brief on or before April 29, 2020.
 6               2. Redbubble shall file its opening/opposition brief on or before May 20, 2020.
 7               3. Atari shall file its opposition/reply brief on or before June 3, 2020.
 8               4. Redbubble shall file its reply brief on or before June 17, 2020.
 9               5. The hearing shall be set for July 8, 2020 at 2:00 p.m.
10               IT IS SO ORDERED.
11
12 DATED: April ___, 2020
13
14
                                                   Honorable Jon S. Tigar
15
                                                   United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     1444714.1
                                               -1-                   Case No. 4:18-cv-03451-JST
         [PROPOSED] ORDER SETTING A BRIEFING AND HEARING SCHEDULE ON CROSS-MOTIONS FOR
                                       SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 61-1 Filed 04/09/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2               I hereby certify that on this 9th day of April, 2020, I electronically filed the
 3 foregoing [PROPOSED] ORDER SETTING A BRIEFING AND HEARING
 4 SCHEDULE ON CROSS-MOTIONS FOR SUMMARY JUDGMENT with the
 5 Clerk of the Court using the CM/ECF system which will send notification of such
 6 filing to the following:
 7                                           SERVICE LIST
 8                            Atari Interactive, Inc. v. Redbubble Inc.
               U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
 9           [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-
                                    JST; and 19-cv-00264-JST]
10
11         Kenneth B. Wilson                              Attorneys for Defendant
           COASTSIDE LEGAL                                Redbubble, Inc.
12         455 1st Avenue
           Half Moon Bay, CA 94019
13         Tel: (650)440-4211
           Fax: (650)440-4851
14         ken@coastsidelegal.com
15
           Jonathan M. Masur                              Attorneys for Defendant
16         Zachary S. Davidson                            Redbubble, Inc.
           ZUBER LAWLER &
17           DEL DUCA LLP
           2000 Broadway Street, Suite 154
18         Redwood City, California 94063
           Telephone: (650) 434-8538
19         Email: jmasur@zuberlawler.com
                   zdavidson@zuberlawler.com
20               Debora Sanfelippo
                 dsanfelippo@zuberlawler.com
21
22
23
24
25
                                                      Andrea A. Augustine
26
27
28
     1444714.1
                                              -2-                   Case No. 4:18-cv-03451-JST
        [PROPOSED] ORDER SETTING A BRIEFING AND HEARING SCHEDULE FOR CROSS-MOTIONS FOR
                                       SUMMARY JUDGMENT
